
	
		I
		111th CONGRESS
		1st Session
		H. R. 3191
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2009
			Mr. Kennedy (for
			 himself, Ms. Ros-Lehtinen, and
			 Mr. Davis of Illinois) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for
		  integration of mental health services and mental health treatment outreach
		  teams, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Positive Aging Act of
			 2009.
		2.Demonstration projects to support
			 integration of Mental Health Services in primary care settingsSubpart 3 of part B of title V of the
			 Public Health Service Act (42 U.S.C.
			 290bb–31 et seq.) is amended—
			(1)in section 520(b)—
				(A)in paragraph (14), by striking
			 and after the semicolon;
				(B)in paragraph (15), by striking the period
			 at the end and inserting ; and; and
				(C)by adding at the end the following:
					
						(16)conduct the demonstration projects
				specified in section 520K.
						;
				and
				(2)by adding at the end the following:
				
					520K.Projects to demonstrate integration of
				Mental Health Services in primary care settings
						(a)In generalThe Secretary, acting through the Director
				of the Center for Mental Health Services, shall award grants to public and
				private nonprofit entities for projects to demonstrate ways of integrating
				mental health services for older adults into primary care settings, such as
				health centers receiving a grant under section 330 (or determined by the
				Secretary to meet the requirements for receiving such a grant), other federally
				qualified health centers, primary care clinics, and private practice
				sites.
						(b)RequirementsIn order to be eligible for a grant under
				this section, the project to be carried out by the entity shall provide for
				collaborative care within a primary care setting, provided by licensed mental
				health professionals with appropriate training and experience in the treatment
				of older adults, in which screening, assessment, and intervention services are
				combined into an integrated service delivery model, including—
							(1)screening services by a mental health
				professional with at least a masters degree in an appropriate field of
				training;
							(2)referrals for necessary prevention,
				intervention, follow-up care, consultations, and care planning oversight for
				mental health and other service needs, as indicated; and
							(3)adoption and implementation of
				evidence-based intervention and treatment protocols (to the extent such
				protocols are available) for mental disorders prevalent in older adults
				including, but not limited to, mood and anxiety disorders, dementias of all
				kinds (including the behavioral and psychological symptoms of dementia),
				psychotic disorders, and substance-related disorders.
							(c)Considerations in awarding
				grantsIn awarding grants
				under this section, the Secretary, to the extent feasible, shall ensure
				that—
							(1)projects are funded in a variety of
				geographic areas, including urban and rural areas; and
							(2)a variety of populations, including racial
				and ethnic minorities and low-income populations, are served by projects funded
				under this section.
							(d)DurationA project may receive funding pursuant to a
				grant under this section for a period of up to 3 years, with an extension
				period of 2 additional years at the discretion of the Secretary.
						(e)ApplicationTo be eligible to receive a grant under
				this section, a public or private nonprofit entity shall—
							(1)submit an application to the Secretary (in
				such form, containing such information, and at such time as the Secretary may
				specify); and
							(2)agree to report to the Secretary
				standardized clinical and behavioral data and other performance data necessary
				to evaluate patient outcomes and to facilitate evaluations across participating
				projects.
							(f)EvaluationNot later than July 31 of the second
				calendar year after the date of enactment of this section, and July 31 of every
				year thereafter, the Secretary shall submit to Congress a report evaluating the
				projects receiving awards under this section for the year involved.
						(g)Supplement, not supplantFunds made available under this section
				shall supplement, and not supplant, other Federal, State, or local funds
				available to an entity to carry out activities described in this
				section.
						(h)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				section for fiscal year 2010 and each fiscal year
				thereafter.
						.
			3.Grants for community-based mental health
			 treatment outreach teamsSubpart 3 of part B of title V of the
			 Public Health Service Act (42 U.S.C.
			 290bb–31 et seq.), as amended by section 2, is further amended by adding at the
			 end the following:
			
				520L.Grants for community-based mental health
				treatment outreach teams
					(a)In generalThe Secretary, acting through the Director
				of the Center for Mental Health Services, shall award grants to public or
				private nonprofit entities that are community-based providers of geriatric
				mental health services, to support the establishment and maintenance by such
				entities of interdisciplinary geriatric mental health outreach teams in
				community settings where older adults reside or receive social services.
				Entities eligible for such grants include—
						(1)mental health service providers of a State
				or local government;
						(2)outpatient programs of private, nonprofit
				hospitals;
						(3)community mental health centers meeting the
				criteria specified in section 1913(c); and
						(4)other community-based providers of mental
				health services.
						(b)RequirementsTo be eligible to receive a grant under
				this section, an entity shall—
						(1)adopt and implement, for use by its mental
				health outreach team, evidence-based intervention and treatment protocols (to
				the extent such protocols are available) for mental disorders prevalent in
				older adults including, but not limited to, mood and anxiety disorders,
				dementias of all kinds (including the behavioral and psychological symptoms of
				dementia), psychotic disorders, and substance-related disorders, relying to the
				greatest extent feasible on protocols that have been developed—
							(A)by or under the auspices of the Secretary;
				or
							(B)by academicians;
							(2)provide screening for mental disorders,
				diagnostic services, referrals for treatment, and case management and
				coordination through such teams; and
						(3)coordinate and integrate the services
				provided by such team with the services of social service, mental health, and
				medical providers at the site or sites where the team is based in order
				to—
							(A)improve patient outcomes; and
							(B)to assure, to the maximum extent feasible,
				the continuing independence of older adults who are residing in the
				community.
							(c)Cooperative arrangements with sites serving
				as bases for outreachAn
				entity receiving a grant under this section may enter into an agreement with a
				person operating a site at which a geriatric mental health outreach team of the
				entity is based, including—
						(1)senior centers;
						(2)adult day care programs;
						(3)assisted living facilities; and
						(4)recipients of grants to provide services to
				older adults under the Older Americans Act of
				1965, under which such person provides (and is reimbursed by the
				entity, out of funds received under the grant, for) any supportive services,
				such as transportation and administrative support, that such person provides to
				an outreach team of such entity.
						(d)Considerations in awarding
				grantsIn awarding grants
				under this section, the Secretary, to the extent feasible, shall ensure
				that—
						(1)projects are funded in a variety of
				geographic areas, including urban and rural areas; and
						(2)a variety of populations, including racial
				and ethnic minorities and low-income populations, are served by projects funded
				under this section.
						(e)ApplicationTo be eligible to receive a grant under
				this section, an entity shall—
						(1)submit an application to the Secretary (in
				such form, containing such information, at such time as the Secretary may
				specify); and
						(2)agree to report to the Secretary
				standardized clinical and behavioral data and other performance data necessary
				to evaluate patient outcomes and to facilitate evaluations across participating
				projects.
						(f)CoordinationThe Secretary shall provide for appropriate
				coordination of programs and activities receiving funds pursuant to a grant
				under this section with programs and activities receiving funds pursuant to
				grants under section 520K and sections 381, 422, and 423 of the
				Older Americans Act of 1965.
					(g)EvaluationNot later than July 31 of the second
				calendar year after the date of enactment of this section, and July 31 of every
				year thereafter, the Secretary shall submit to Congress a report evaluating the
				projects receiving awards under this section for such year.
					(h)Supplement, not supplantFunds made available under this section
				shall supplement, and not supplant, other Federal, State, or local funds
				available to an entity to carry out activities described in this
				section.
					(i)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				section for fiscal year 2010 and each fiscal year
				thereafter.
					.
		4.Designation of Deputy Director for Older
			 Adult Mental Health Services in Center for Mental Health ServicesSection 520 of the
			 Public Health Service Act (42 U.S.C.
			 290bb–31) is amended—
			(1)by redesignating subsection (c) as
			 subsection (d); and
			(2)by inserting after subsection (b) the
			 following:
				
					(c)Deputy Director for Older Adult Mental
				Health Services in Center for Mental Health ServicesThe Director, after consultation with the
				Administrator, shall designate a Deputy Director for Older Adult Mental Health
				Services, who shall be responsible for the development and implementation of
				initiatives of the Center to address the mental health needs of older adults.
				Such initiatives shall include—
						(1)research on prevention and identification
				of mental disorders in the older adult population;
						(2)innovative demonstration projects for the
				delivery of community-based mental health services for older adults;
						(3)support for the development and
				dissemination of evidence-based practice models, including models to address
				substance-related disorders in older adults; and
						(4)development of model training programs for
				mental health professionals and caregivers serving older
				adults.
						.
			5.Membership of advisory council for the
			 Center for Mental Health ServicesSection 502(b)(3) of the
			 Public Health Service Act (42 U.S.C.
			 290aa–1(b)(3)) is amended by adding at the end the following:
			
				(C)In the case of the advisory council for the
				Center for Mental Health Services, the members appointed pursuant to
				subparagraphs (A) and (B) shall include representatives of older adults or
				their families, and professionals with an expertise in geriatric mental
				health.
				.
		6.Projects of national significance targeting
			 substance abuse in older adultsSection 509(b)(2) of the
			 Public Health Service Act (42 U.S.C.
			 290bb–2(b)(2)) is amended by inserting before the period the following:
			 , and to providing treatment for older adults with substance-related
			 disorders.
		7.Criteria for State plans under community
			 Mental Health Services block grants
			(a)In generalSection 1912(b)(4) of the
			 Public Health Service Act (42 U.S.C.
			 300x–2(b)(4)) is amended to read as follows:
				
					(4)Targeted services to older individuals,
				individuals who are homeless, and individuals living in rural
				areasThe plan describes the
				State’s outreach to and services for older individuals, individuals who are
				homeless, and individuals living in rural areas, and how community-based
				services will be provided to these
				individuals.
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to State plans submitted on or after the date that
			 is 180 days after the date of enactment of this Act.
			
